Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/08/2021 has been entered. 

Replacement Drawings
The replacement drawing(s) for Figure 1 filed on 06/03/2021 is accepted.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email communication by Mr. Eric Jensen, Reg. No. 37,647 on 09/24/2021.

The following claims have been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:

1.	(Currently Amended) A method for balancing a recurring task among a plurality of worker processes by a computing device that implements a data processing service, wherein the computing device maintains a synchronized appointment calendar and is connected to a plurality of mobile devices and a remote entity that maintains a remote appointment calendar, comprising:
receiving, by the data processing service, a first plurality of service requests from the plurality of mobile devices;
providing, by a first worker process of [[a]] the plurality of worker processes, a first data processing service comprising providing appointments stored in a local copy of data in the synchronized appointment calendar to the plurality of mobile devices in response to the [[a]] first plurality of service requests, wherein the plurality of worker processes are configured to execute a recurring task upon acquisition of a task lock, the recurring task being a data synchronization task that is different from the first data processing service, and wherein each of the plurality of worker processes are configured to provide the first data processing service in response to service requests received by a respective worker process;
acquiring, after a predetermined, arbitrary, random, or other time interval, by the first worker process of the plurality of worker processes, the task lock;
in the synchronized appointment calendar with at least one remote copy of data in the remote appointment calendar;
	setting, by the first worker process prior to performing the data synchronization task that is associated with the task lock, a timer for an amount of time that prevents acquisition of the task lock by any other worker process of the plurality of worker processes for the amount of time; 
unsuccessfully attempting, by a second worker process prior to expiration of the timer, to acquire the task lock;
	providing, by the first worker process, the first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer;
subsequent to expiration of the timer, acquiring, by the second worker process, the task lock; and
	performing, by the second worker process, the data synchronization task by synchronizing the local copy of data with the at least one remote copy of data.

2-4.	(Cancelled)
	
5.	(Currently Amended) The method of claim 1 wherein performing, by the first worker process, the data synchronization task that is associated with the task lock further comprises:

	receiving, by the first worker process, a service request;
	in response to the service request, accessing the local copy of data; and
	providing a response to the service request based on the local copy of data.

6.	(Cancelled)

7.	(Currently Amended) The method of claim 1 further comprising after performing the data synchronization task that is associated with the task lock, repeatedly attempting, by the first worker process, to acquire the task lock at predetermined intervals.

8.	(Original) The method of claim 1 further comprising repeatedly attempting, by each worker process of the plurality of worker processes, to acquire the task lock at predetermined intervals.

9.	(Original) The method of claim 1 further comprising repeatedly attempting, by each worker process of the plurality of worker processes, to acquire the task lock at random intervals.

10.	(Currently Amended) A computing device for balancing a recurring task among a plurality of worker processes, wherein the computing device implements a data processing service and maintains a synchronized appointment calendar and is connected to a plurality of mobile devices and a remote entity that maintains a remote appointment calendar, comprising:
a memory; and
a processor device coupled to the memory to:
	initiate [[a]] the plurality of worker processes;
receive a first plurality of service requests from the plurality of mobile devices; 
provide, by a first worker process of the plurality of worker processes, a first data processing service comprising providing appointments stored in a local copy of data in the synchronized appointment calendar to the plurality of mobile devices in response to [[a]] the first plurality of service requests, wherein the plurality of worker processes are configured to execute a recurring task upon acquisition of a task lock, the recurring task being a data synchronization task that is different from the first data processing service, and wherein each of the plurality of worker processes are configured to provide the first data processing service in response to service requests received by a respective worker process;
acquire, after a predetermined, arbitrary, random, or other time interval, by the first worker process of the plurality of worker processes, the task lock;
	perform, by the first worker process of the plurality of worker processes, the data synchronization task that is associated with the task lock by synchronizing the local copy of data in the synchronized appointment calendar in the remote appointment calendar;
	set, by the first worker process prior to performing the data synchronization task that is associated with the task lock, a timer for an amount of time that prevents acquisition of the task lock by any other worker process of the plurality of worker processes for the amount of time; 
unsuccessfully attempt, by a second worker process prior to expiration of the timer, to acquire the task lock;
	provide, by the first worker process, the first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer;
subsequent to expiration of the timer, acquire, by the second worker process, the task lock; and
	perform, by the second worker process, the data synchronization task by synchronizing the local copy of data with the at least one remote copy of data.

11-13.	(Cancelled) 

14.	(Currently Amended) The computing device of claim 10 wherein to perform, by the first worker process, the data synchronization task that is associated with the task lock, the processor device is further to:
	synchronize, via the first worker process, the local copy of data with the at least one remote copy of data; and
	wherein the processor device is further to:

	in response to the service request, access the local copy of data; and
	provide a response to the service request based on the local copy of data.

15.	(Currently Amended) A computer program product for balancing a recurring task among a plurality of worker processes by a computing device that implements a data processing service, wherein the computing device maintains a synchronized appointment calendar and is connected to a plurality of mobile devices and a remote entity that maintains a remote appointment calendar, and wherein the computer program product is stored on a non-transitory computer-readable storage medium and includes instructions to cause a processor device to:
	initiate [[a]] the plurality of worker processes;
receive, by the data processing service, a first plurality of service requests from the plurality of mobile devices;
provide, by a first worker process of the plurality of worker processes, a first data processing service comprising providing appointments stored in a local copy of data in the synchronized appointment calendar to the plurality of mobile devices in response to the [[a]] first plurality of service requests, wherein the plurality of worker processes are configured to execute a recurring task upon acquisition of a task lock, the recurring task being a data synchronization task that is different from the first data processing service, and wherein each of the plurality of worker processes are configured to provide the first data processing service in response to service requests received by a respective worker process;

	perform, by the first worker process of the plurality of worker processes, the data synchronization task that is associated with the task lock by synchronizing the local copy of data in the synchronized appointment calendar with at least one remote copy of data in the remote appointment calendar;
	set, by the first worker process prior to performing the data synchronization task that is associated with the task lock, a timer for an amount of time that prevents acquisition of the task lock by any other worker process of the plurality of worker processes for the amount of time;
unsuccessfully attempt, by a second worker process prior to expiration of the timer, to acquire the task lock;
	provide, by the first worker process, the first data processing service in response to a second plurality of service requests during a period of time between setting the timer and expiration of the timer;
subsequent to expiration of the timer, acquire, by the second worker process, the task lock; and
	perform, by the second worker process, the data synchronization task by synchronizing the local copy of data with the at least one remote copy of data.

16-18.	(Cancelled)

19.	(Currently Amended) The computer program product of claim 15 wherein to data synchronization task that is associated with the task lock, the instructions further cause the processor device to:
	synchronize, via the first worker process, the local copy of data with the at least one remote copy of data; and
	wherein the instructions further cause the processor device to:
	receive, by the first worker process, a service request;
	in response to the service request, access the local copy of data; and
	provide a response to the service request based on the local copy of data.

20.	(Currently Amended) The method of claim 1, further comprising:
at a point in time after providing the first data processing service in response to the second plurality of service requests, acquiring, by the first worker process of the plurality of worker processes, the task lock;
	performing, by the first worker process of the plurality of worker processes, the recurring task that is associated with the task lock;
	setting, by the first worker process, the timer for the amount of time that prevents acquisition of the task lock by any other worker process of the plurality of worker processes for the amount of time; and
	providing, by the first worker process, the first data processing service in response to a third plurality of service requests during [[a]] the period of time between setting the timer and expiration of the timer.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195